--------------------------------------------------------------------------------

EXHIBIT 10.13
 
CONSULTING AGREEMENT
 
THIS AGREEMENT (the "Agreemenn. is made and entered into as of this  15 dayof
October 2009. by and between Mirador Consulting, Inc.. a Florida corporation,
with offices at 5499 N. Federal Hwy. Suite D. Boca Raton. Florida 33487
("Mirador" or the "Consultant"), and Seafarer Exploration Corp., a Delaware
corporation. with offices at 14497 N. Dale Mabry Hwy. Suite 209N Tampa. Florida
33618 (the "Company") (together the "Parties").
 
WHEREAS, Consultant is in the business of providing services for management
consulting. business advisory, shareholder information and public relations:
 
WHEREAS. the Company: deems it to be in its best interest to retain Consultant
to render to the Company such services as may be needed: and
 
WHEREAS, the Parties desire to set forth the terms and conditions under which
Consultant shall provide services to the Company.
 
NOW, THEREFORE. in consideration of the mutual promises and covenants herein
contained. and other valid consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:
 
Term of Agreement
 
The Agreement shall remain in effect from the date hereof through the expiration
of a period of six months from the date hereof (the "'Term"). and thereafter may
be renewed upon the mutual written consent of the Parties.
 
Nature of Services to be rendered.
 
During the Term and any renewal thereof, Consultant shall: (a) provide the
Company with corporate consulting services on a best efforts basis in connection
with mergers and acquisitions, corporate finance. corporate finance relations,
introductions to other financial relations companies and other financial
services: (h) use its best efforts to locate and identify to the Company private
and/or public companies for potential merger with or acquisition by the Company:
(c) contact the Company's existing stockholders, responding in a professional
manner to their questions and following up as appropriate: and (d) use its best
efforts to introduce the Company to various securities dealers. investment
advisors. analysts. funding sources and other members of the financial community
with whom it has established relationships. and generally assist the Company in
its efforts to enhance its visibility in the financial community (collectively.
the "Services"). It is acknowledged and agreed by the Company that Consultant
carries no professional licenses. and is not rendering legal advice or
performing accounting services, nor acting as an investment advisor or
brokerage/dealer within the meaning of the applicable state and federal
securities laws. The Services of Consultant shall not be exclusive nor shall
Consultant be required to render any specific number of hours or assign specific
personnel to the Company or its projects.

Consulting Agreement October 2009 for SFRX



 
 

--------------------------------------------------------------------------------

 



 
Disclosure of Information Consultant agrees as follows:
 
The Consultant shall NOT disclose to any third party any material non-public
information or data received from the Company without the written consent and
approval of the Company other than: (i) to its agents or representatives that
have a need to know in connection with the Services hereunder: provided such
agents and representatives have a similar obligation to maintain the
confidentiality of such information: (ii) as may be required by applicable law;
provided, Consultant shall provide prompt prior written notice thereof to the
Company to enable the Company to seek a protective order or otherwise prevent
such disclosure: and (iii) such information as becomes publicly known through no
action of the Consultant. or its agents or representatives.
 
Compensation.
 
The following represents the compensation to be received by the Consultant in
connection w ith rendering the Services hereunder:
 
During the Term of this Agreement, 1he Company will pay to the Consultant the
sum of $2,000.00 dollars per month.
 
Upon execution of die Agreement, the Consultant shall purchase and the Company
will issue to the Consultant 1,00(1,000 shares per month fur Five months of the
Company's restricted common stock (OTC.BB: SFRX) for a total purchase price of
live hundred dollars ($500.00) (the "Restricted Stock") as per the investment
Representation Letter (incorporated by reference into the Agreement and attached
as Addendum A). The shares will he delivered to the Consultant as follows:
1,000,000 upon signing of this Agreement and 1,000,000 by November 15. 2009:
1.000,000 by December 15. 2009; 1,000,000 by January 15. 2010: 1,000,000 by
February 15, 2010.
 
Finders Agreement.
 
The consultant shall act as a finder for the Company and, subject to the terms
and conditions set forth herein, anticipates that it may, if it deems it
appropriate and feasible: (i) familiarize itself with the business, operations,
management, properties. financial condition and prospects of the Company: (ii)
present to the Company an entity or person who may be interested in
participating in the Financing either as a broker-dealer or principal (either a
"Broker"): and (iii) upon request from the Company. attempt to arrange for the
introduction of the Company to the prospective Broker.
 
Except for performing the services described above, the Parties understand and
agree that the Consultant shall not participate in a financing or in any way:
(i) participate in the negotiation or closing of any financing: (ii) respond to
inquiries relating to the Financing; (iii) giving any advice in connection w ith
the Financing or the resolution of any problems, discrepancies, or disputes
involving the Financing: or (iv) acting as placement agent relating to the
placement of any public or private offering of securities considered or
consummated in connection with the Financing.
 
 

Consulting Agreement October 2009 for SFRX



 
 

--------------------------------------------------------------------------------

 

 
As compensation from. without limitation, receipt by the Company of cash as a
result of the issuance of securities in public or private offerings. any merger
or acquisition involving the Company or any other business resulting from the
Services, unless a different arrangement is agreed upon in writing, in advance,
on a case-by-case basis, Mirador shall receive a -tinders fee" of three percent
(3%) of the total amount of any funding or merger event. Company shall pay
Consultant all compensation due to it immediately after Company has received its
funding.
 
Representations and Warranties of the Consultant.
 
In order to induce the Company to enter into this Agreement. the Consultant
hereby makes the following unconditional representations and warranties:
 
In connection with its execution of and performance under this Agreement, the
Consultant has not taken and will not take any action that will cause it to
become required to make any filings with or to register in any capacity with the
Securities and Exchange Commission (the "SEC"), the FINRA, the securities
commissioner or department of any state, or any other regulatory or governmental
body or agency. Neither the Consultant nor any of' its principals is subject to
any sanction or restriction imposed by the SEC, the FINRA. any state securities
commission or department, or any other regulatory or governmental body or
agency, which would prohibit, limit or curtail the Consultant's execution of
this Agreement or the performance of its obligation hereunder.
 
The Consultant's purchase of shares pursuant to this Agreement is an investment
made for its own account. The Consultant is permitted to provide consulting
services to any corporation or entity engaged in a business identical or similar
to the Company's.
 
Duties of the Company.
 
The Company will supply Consultant, on a regular basis and timely basis, with
all approved data and information about the Company, its management. its
products. and its operations as reasonably requested by Consultant and which the
Company can obtain with reasonable effort: and Company shall he responsible for
advising Consultant of any facts which would affect the accuracy of any prior
data and information previously supplied to Consultant so that the Consultant
may take corrective action.
 
The Company's counsel must, within five (5) business days of receiving written
notice from the Consultant, provide an opinion letter to the Consultant and the
Transfer Agent for the Company's Restricted Stock addressing the permissible
resale of the Restricted Stock (pursuant to Rule 144 of the Securities Act of
1933, as amended (the "1933 Act") transferred to the Consultant under this
Agreement.
 
Representations and Warranties of the Company.
 
In order to induce the Consultant to enter into this Agreement, the Company
hereby makes the following unconditional representations and warranties: 
 
 
 

  Consulting Agreement October 2009 for SFAX
 

--------------------------------------------------------------------------------

 

 
The Company is not subject to any restriction imposed by the SEC or by operation
of the 1933 Act, the Exchange Act of 1934. as amended (the "1934 Ace') or any
ot' the rules and regulations promulgated under the 1933 Act or the 1934 Act
which prohibit its execution of this Agreement or the performance of its
obligations to the Consultant set forth herein. The Company has not been
sanctioned by the SEC. FINRA or any state securities commissioner or department
in connection with any issuance of its securities. All payments required to be
made on time and in accordance with the payment terms and conditions set forth
herein.
 
The Company acknowledges that the Consultant does not guarantee its ability to
cause the consumption of any contract or merger or acquisition with any
corporate candidate.
 
Compliance with Secu rifles Laws
 
The Parties acknowledge and agree that the Company is subject to the
requirements of the 1934 Act, and that the 1933 Act. the 1934 Act, the rules and
regulations promulgated thereunder and the various state securities laws
(collectively. "Securities Laws") impose significant burdens and limitations on
the dissemination of certain information about the Company by the Company and by
persons acting for or on behalf of the Company. Each of the Parties agrees to
comply with all applicable Securities Laws in carrying out its obligations under
the Agreement: and without limiting the generality of the foregoing. the Company
hereby agrees (i) all information about the Company provided to the Consultant
by the Company. which the Company expressly agrees may be disseminated to the
public by the Consultant in providing any public relations or other services
pursuant to the Agreement. shall not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements made.
in light of the circumstances in which they were made. not misleading. (ii) the
Company shall promptly notify the Consultant it' it becomes aware that it has
publicly made any untrue statement of a material fact regarding the Company or
has omitted to state any material fact necessary to make the public statements
made by the Company. in light of the circumstances in which they were made, not
misleading. and (iii) the Company shall promptly notify the Consultant of any
"quiet period" or "blackout period- or other similar period during which public
statements by or on behalf of the Company are restricted by any Securities Law.
Each Party (an "indemnifying party") hereby agrees. to the full extent permitted
by applicable law, to indemnify and hold harmless the other Party (the
"indemnified party") for any damages caused to the indemnified party by the
indemnifying party's breach or violation of any Securities Law. except to the
extent that the indemnifying party's breach or violation of a Securities Law is
caused by the indemnified party's breach or violation of the Agreement, or any
Securities Law.
 
Issuance of Restricted Stock to Consultant
 
The Restricted Stock shall he issued as fully-paid and non-assessable
securities. The Company shall take all corporate action necessary for the
issuance Restricted Stock. to be legally valid and irrevocable. including
obtaining the prior approval of its Board of Directors.
 
Expense Reimbursement.
 
Consultant shall be entitled to receive cash reimbursement, and the Company
shall provide cash reimbursement. of all reasonable and necessary cash expenses
paid by the Consultant on behalf of the Company in performance of its on duties
hereunder. Such expenses shall include. without limitation, reasonable expenses
for communications, deliveries and travel. In no event, however. w ill the
Consultant incur on behalf of the Company any expense without the prior written
consent of the Company.
 
 

Consulting Agreement October 2009 for SFAX 
 

--------------------------------------------------------------------------------

 

 
Registration Obligations.
 
At any time following the signing of the Agreement if the Company files a
registration statement with the SEC registering an amount of securities equal to
at least $500,000 ("Registration Statement"). the Company must provide a ten
(10) day prior written notice of the Registration Statement to the Consultant
and any subsequent holder of the Restricted Stock and at the written request and
direction of the Consultant and/or subsequent holders must provide piggy back
registration rights and include the consultant and/or subsequent holders shares
in the Registration Statement.
 
Indemnification of Consultant by the Company.
 
The Company acknowledges that the Consultant relies on information provided by
the Company in connection with the provisions of Services hereunder and
represents that said information does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements made. in light of the circumstances in which they were made, not
misleading, and agrees to hold harmless and indemnify the Consultant for claims
against the Consultant as a result of any breach of such representation and tier
any claims relating to the purchase and/or sale of the Company's securities
occurring out of or in connection with the
 
Indemnification of the Company by the Consultant.
 
The Consultant shall identify and hold harmless the Company and its principals
from and against any and all liabilities and damages arising out of any' the
Consultant's gross negligence or intentional breach of its representations,
warranties or agreements made hereunder.
 
Applicable Laws.
 
It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Florida and that in any action, special proceeding or other proceedings that may
be brought arising out of. in connection with or by reason of this Agreement,
the law of the Stale of Florida shall he applicable and shall govern to the
exclusion of the law of any other forum. without regard to the jurisdiction on
which any action or special proceeding may be instituted.
 
Disputes.
 
Any conflicts, disputes and disagreements arising out of or in connection with
the Agreement, shall be subject to state court in Palm Beach County. Florida.
However, if Consultant needs to enforce any registration rights or shareholder
rights, Consultant reserves the right to file an injunctive action in a court in
Palm Beach County. Florida. In signing this Agreement, the Company waives their
right to challenge jurisdiction on this issue.
 
 
 
 

Consulting Agreement October 2009 for SFAX
 

--------------------------------------------------------------------------------

 


Entire Understanding/Incorporation of other Documents.
 
The Agreement contains the entire understanding of the Parties with regard to
the subject matter hereof. superseding any and all prior agreements or
understandings whether oral or written, and no further or additional agreements.
promises. representations or covenants may be inferred or construed to exist
between the Parties.
 
No Assignment or Delegation Without Prior Approval.
 
No portion of the Agreement or any of its provisions may be assigned. nor
obligations delegated. to any other person or party without the prior written
consent of the Parties except by operation of law or as otherwise set forth
herein.
 
Survival or Agreement.
 
The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.
 
Independent Contractor.
 
Consultant agrees to perform its consulting duties hereto as an independent
contractor. Nothing contained herein shall be considered to as creating an
employer-employee relationship between the parties to this Agreement.
 
No Amendment Except in Writing.
 
Neither the Agreement nor and of its provisions may be altered or amended except
in a dated writing signed by the Parties.
 
Waiver of Breach.
 
No waiver of any breach of any provision hereof shall he deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.
 
Severability of the Agreement.
 
Except as otherwise provided herein. if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall he stricken from die Agreement and the remainder
hereof shall remain in full force and effect.
 
Non-Circumvention.
 
The parties agree that confidential information shall not he used for the
enrichment. directly or indirectly, of the Recipient or its affiliates. without
the express written consent of Owner. The parties further agree that Following
receipt of Confidential Information front Owner including but not limited to
relationships and business contacts. Recipient shall not contract or attempt to
sell to, transact with or purchase from Owncr-provided sources without the
written permission From Owner unless (i) a business relationship between
Recipient and Owner-provided source predated this Agreement. and (ii) Recipient
can substantiate exchanges specific to the Owner-disclosed information between
Recipient and the Owner-provided source prior to the date of the signing of this
Agreement.
 
 
 

 
 

--------------------------------------------------------------------------------

 



Termination of the Agreement.
 
The Company may terminate the Agreement. with or without cause, by providing
thirty days written notification to the Consultant. The Agreement will terminate
following the date of receipt of the written notification by the Consultant
("Date of Termination"). In the event of termination of the Agreement by the
Company. the Consultant shall he entitled to keep any and all fees, Company
stock or other compensation it received from the Company under the Agreement
prior to the Date of Termination.
 
Counterparts and Facsimile Signature.
 
This Agreement may be executed simultaneously in two or more counterparts. each
of which shall be deemed an original. but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original  documents.
 
No Construction Against Drafter.
 
The Agreement shall be construed without regard to any presumption or other
requiring construction against the Party causing the drafting. hereof.
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement. effective as of the date set forth above.
 
Seafarer Exploration Corp.
Miratlor Consulting, Inc.
   
By: /s/ Kyle Kennedy, President
By: /s/ Brian S. John, President        



 

Consulting Agreement October 2009 for SFRX



 
 

--------------------------------------------------------------------------------

 
 




INVESTMENT REPRESENTATION LETTER
(ADDENDUM A)
 
The undersigned subscriber. Mirador Consulting, Inc.. (the "Subscriber") is
acquiring up to 5.000.000 shares of the common stock (the "Shares") of Seafarer
Exploration Corp. OTCBB: SFRX (the "Compan0 for live Hundred Dollars ($500.00)
in connection with the Consulting Agreement dated October r 2009 between the
Subscriber and the Company. The shares will be delivered to the Consultant as
follows: 1.000.000 upon signing of this Agreement: 1.000,00(1 by November 15,
2009: 1.000,000 by December 15. 2009: 1.000.000 by January 15. 2010: 1,000.000
by February 15, 2010. In order to induce the Company to issue the shares to the
Subscriber. the Subscriber hereby makes the following representations. gives the
following warranties, and acknowledges the following information:
 
1.           The Subscriber represents that it has full power and authority to
execute this statement and make the representations contained herein. The
Subscriber understands that the Company is relying on this statement in issuing
it the Shares.
 
2.           The shares are being purchased solely for investment purposes. for
the Subscriber's own account. and nut with a view to, or for sale in conjunction
with. any distribution of the shares within the meaning of the Securities Act of
1933. as amended (the "Securities Act."). The Subscriber further represents that
it does not have any contract, undertaking or arrangement with any person to
sell, transfer or grant participation to such person or to any third person,
with respect to any of the Shares.
 
3.           The Subscriber acknowledges that the Shares have not been
registered under the Securities Act and are to be issued to the Subscriber in
reliance upon one or more exemptions front registration contained in the
Securities Act and applicable state securities laws. lite Subscriber has no
right to demand the registration of the Shares to permit them to be resold. and
no representations about subsequent registrations have been made by the Company.
The Subscriber acknowledges that the Shares cannot he transferred except
pursuant to a registration under the Securities Act or pursuant to an exemption
from the Securities Act deemed to be lawfully available. In this connection, the
Subscriber represents that it is familiar with SEC Rule 144 as presently in
effect. and understand the resale limitations imposed thereby and by the
Securities Act.
 
4.           The Subscriber acknowledges that the exemption provided by Rule 144
under the Securities Act provide Icir limited sale of unregistered shares but
may not be available to the Subscriber at the time he or she may desire to sell
the shares. No representations have been made to the Subscriber that any part of
the shares will be saleable Pursuant to Rule 144 at any particular time.
 
5.           The Subscriber has had an opportunity to ask questions of and
receive answers from the Company regarding the Company. its business and
prospects and the terms and conditions of the sale of the Shares. It believes it
has received all the information it considers necessary or appropriate for
deciding whether to acquire the Shares.
 
6.           The Shares represent a speculative investment involving a high
degree of risk loss of the purchase price. The Subscriber has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of an investment in the Shares and of making an informed
investment decision. The Subscriber is able to hear the economic risk (tithe
investment in the Share. to hold the Shares an indefinite period of t i me. and
to afford a complete loss oldie purchase price.

SFRX Investment Rep Letter Oct 2009



 
 

--------------------------------------------------------------------------------

 



7.    Vile Shares will he represented by a certificate hearing a prominent
legend setting forth the restricted nature of the Shares as deemed appropriate
by the C7ompany's counsel.
 
8.           The Subscriber will not sell, transfer, pledge or otherwise dispose
of or encumber any of the Shares it receives unless and until (i) such shares
are subsequently registered under the Securities Act and each applicable state
securities law: or (ii) (I ) an exemption from such registration is available
thereunder. and (2) the undersigned has notified the Company of the proposed
transfer and have furnished the Company with an opinion of counsel. reasonably
'satisfactory to the Company. that such transfer will not require reeistration
of such shares under the Act. The undersigned understands that the Company is
not obligated, and does not intend. to register any such shares under the Act or
any state securities laws.
 
.ACCEPTED BY
 
 
 
 

  Mirador Consulting, Inc.    Seafarer Exploration Corp.     By: /s/ Brian S.
John     10/15/09 By: /s/ Kyle Kennedy   10/15/09    Brian S. John, President
Kyle Kennedy, President



 
 



Consulting Agreement October 2009 for SFRX



 
 

--------------------------------------------------------------------------------

 
